DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesh et al. US 2005/0199184 (US’184) in view of Cho et al. US 2016/0160349 (US’349).

Regarding claim 2, US’184 teaches a gas distributor distributes a gas across a surface of a CVD processing chamber for processing semiconductor substrates (abstract, para. 2). US’184 further teaches a remote plasma generator and a gas distributor (directional-flow) 20 which supplies a remote plasma cleaning gas to the processing chamber (para. 31-36 see fig. 5) (a remote-plasma directional-flow device that is configured to be coupled between a remote- plasma reactor and a process chamber). As illustrated in FIGS. 1 and 2, comprises a hub 22 (incoming gas diversion hub) having a first end 24 that fits in a cavity 26 of a chamber wall 30. The hub 22 has a gas inlet 32 for receiving gas and a gas outlet 34 for distributing the received gas across different surfaces inside a chamber (para. 20) (incoming gas diversion hub configured to receive at least the radical species from the remote-plasma reactor and distribute at least the radical species substantially-uniformly to each of the plurality of ramped gas-diversion areas). The gas distributor 20 also comprises a first set of vanes 74 that extend outward from the hub 22 along the first surface 58 of the baffle 56. The first vanes 74, in combination with the baffle 56, direct a portion 59 of the flow of gas from the terminus 46 of the first channels 36 outward from the hub 22 and across chamber surfaces (ramped gas-diversion areas). In one version, the each first vane 74 comprises an arcuate plate 76 that curves outward from the hub 22 to a perimeter 78 of the baffle 56. In one embodiment of this version, the arcuate plates 76 taper as they extend outward from the hub 22. The arcuate plates 76, as seen from a top view such as FIG. 3a, are equal members of a symmetric pattern, for example, a spiral pattern. The spiral pattern of the arcuate plates 76 imparts an outward, swirling directional motion to the flow 59 of a gas, such as a cleaning gas, across the chamber surfaces (ramped gas-diversion areas configured to direct at least radical species generated by the remote-plasma reactor to the process chamber). The swirling gas pattern provides better cleaning of chamber surfaces by allowing the gas to distribute more uniformly across these surfaces and reduces stagnant gas regions. Uniformly distributed cleaning gas more effectively cleans the chamber surfaces by providing a gas flow path that by circulating removes stagnant gas from regions such as corners and crevices in the chamber (para. 25). Figs. 1-3 show the gas distributor including at least 4 ramped gas-diversion areas and figure 5 shows a processing station, which reads on a number of the plurality of ramped gas-diversion areas being equal to or greater than a number of the processing stations. Therefore, US’184 teaches an apparatus for use in semiconductor processing, the apparatus comprising: a remote-plasma directional-flow device that is configured to be coupled between a remote- plasma reactor and a process chamber, the remote-plasma directional-flow device comprising: a plurality of ramped gas-diversion areas, respective ones of the plurality of ramped gas-diversion areas configured to direct at least radical species generated by the remote-plasma reactor to the process chamber, a number of the plurality of ramped gas-diversion areas being equal to or greater than a number of the processing stations; and an incoming gas diversion hub configured to receive at least the radical species from the remote-plasma reactor and distribute at least the radical species substantially-uniformly to each of the plurality of ramped gas-diversion areas.

US’184 does not teach a multi-station process chamber having a plurality of processing stations, the ramped gas-diversion areas configured to direct the radical species generated to a separate one of the plurality of processing stations within the multi-station process chamber, the plurality of ramped gas-diversion areas being equal to or greater than a number of the plurality of processing stations.

US’349 teaches a chemical vapor deposition (CVD) apparatus and a method of manufacturing a light-emitting diode (LED) device using the same (para. 2). US’349 teaches a configuration of a CVD apparatus that includes multiple processing stations provided in a processing chamber with a gas supply provided at the center of the processing chamber to distribute gases to all the processing stations (para 42-45, see fig. 4-8) (a multi-station process chamber having a plurality of processing stations). Therefore, it is known in the art of CVD deposition to provide a multi-station processing chamber to process several substrate simultaneously. US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different curvature or symmetry which would result is a different shape and number of vanes be tailored to the location of residues to be cleaned. As a result, modifying the number and shape of vanes of US’349 to accommodate a larger chamber that can process several substrate simultaneously, would include the ramped gas-diversion areas configured to direct the radical species generated to a separate one of the plurality of processing stations within the multi-station process chamber, the plurality of ramped gas-diversion areas being equal to or greater than a number of the plurality of processing stations in order to achieve the desired distribution of cleaning gases.

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’184 to include a multi-station process chamber having a plurality of processing stations, the ramped gas-diversion areas configured to direct the radical species generated to a separate one of the plurality of processing stations within the multi-station process chamber, the plurality of ramped gas-diversion areas being equal to or greater than a number of the plurality of processing stations because US’349 teaches the configuration enables several substrates to be processed simultaneously and US’184 teaches that the gas distributor can be modified to include different curvature or symmetry tailored to the location of residues to be cleaned. 

Regarding claim 3, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 2. The modified apparatus of US’184 teaches that at least 6 substrates can be accommodated in the processing chamber, see fig. 4, therefore the modified apparatus of US’184 would include wherein the remote-plasma directional- flow device comprises four ramped gas-diversion areas.

Regarding claims 4-6, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 2. 

The modified apparatus of US’184 does not teach wherein the remote-plasma directional- flow device comprises eight ramped gas-diversion areas, with regard to claim 4, an exit-ramp area near an outer periphery of the remote-plasma directional-flow device, the exit-ramp area being narrower than the ramped gas-diversion area in which the exit-ramp area is located, with regard to claim 5, a multi-ribbed wall separating each of the ramped gas-diversion areas; and a channel located between portions of each multi-ribbed wall, wherein the channel is configured to direct at least the radical species generated by the remote-plasma reactor, with regard to claim 6.

However, US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different curvature or symmetry which would result is a different shape and number of vanes be tailored to the location of residues to be cleaned. As a result, changing the shape of the features of the gas distributor as recited in claims 4-6 would be obvious variations to achieve optimal distribution of cleaning gases to all parts of the processing chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include wherein the remote-plasma directional- flow device comprises eight ramped gas-diversion areas, with regard to claim 4, an exit-ramp area near an outer periphery of the remote-plasma directional-flow device, the exit-ramp area being narrower than the ramped gas-diversion area in which the exit-ramp area is located, with regard to claim 5, a multi-ribbed wall separating each of the ramped gas-diversion areas; and a channel located between portions of each multi-ribbed wall, wherein the channel is configured to direct at least the radical species generated by the remote-plasma reactor, with regard to claim 6 because US’184 teaches that the gas distributor can be modified to include different curvature or symmetry tailored to the location of residues to be cleaned and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Regarding claims 8-9, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 2. 

The modified apparatus of US’184 does not teach wherein the remote-plasma directional- flow device is positioned to direct at least the radical species above each of multiple gas- distribution showerheads in the multi-station process chamber, with regard to claim 8, wherein the remote-plasma directional- flow device is positioned to direct at least the radical species between each of multiple gas- distribution showerheads and respective multiple substrate pedestals in the multi-station process chamber, with regard to claim 9.

However, US’349 further teaches the CVD apparatus 500 of FIG. 9 is substantially similar to the CVD apparatus 100 of FIG. 1, except for a gas supply unit 23-1. Therefore, the description provided above with reference to FIG. 1 is briefly provided may be omitted. The CVD apparatus 500 includes the vertical gas supply unit 23-1 configured to supply a process gas from an upper portion to a lower portion of a chamber 1. The vertical gas supply unit 23-1 may be a shower head. The vertical gas supply unit 23-1 may include a gas distribution unit 45 having a predetermined space on the chamber 1, and a gas exhaust (para. 70-71). The position of the directional flow device with respect to a shower head can be chosen to be above or below the shower head since the gas distribution device is used to distribute cleaning gas and/or process gases and the shower head is used to distribute process gases.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include wherein the remote-plasma directional- flow device is positioned to direct at least the radical species above each of multiple gas- distribution showerheads in the multi-station process chamber, with regard to claim 8, wherein the remote-plasma directional- flow device is positioned to direct at least the radical species between each of multiple gas- distribution showerheads and respective multiple substrate pedestals in the multi-station process chamber, with regard to claim 9 because US’349 teaches showerheads are known to be used in a CVD deposition apparatus and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 10, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 2. The modified apparatus of US’184 further teaches that the flow device is positioned to allow the radical species to reach all portions of the processing chamber as discussed above, which would include below each of multiple substrate pedestals, which reads on wherein the remote-plasma directional- flow device is positioned to direct at least the radical species below each of multiple substrate pedestals in the multi-station process chamber.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US’184 in view of US’349 as applied to claim 2 above, and further in view of Lau et al. US 2020/0165726 (US’726).

Regarding claim 7, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 2. 

The modified apparatus of US’184 does not teach wherein the incoming gas diversion hub is substantially dome-shaped.

US’726 teaches apparatus and methods for a gas diffuser assembly for a vacuum chamber used for CVD deposition, the gas diffuser assembly comprising a mounting plate, the mounting plate comprising a hub, a plurality of curved spokes extending from the hub in a radial direction (abstract, para. 23). US’726 further teaches the mounting plate 500 is similar to the mounting plate 400 with the following exceptions. The hub 215 of the mounting plate 500 includes a rounded surface 505 (shown in FIG. 5B) (para. 51). the thermal cycling causes portions of the gas path to expand or contract at different rates. The differential expansion between adjacent parts causes the parts to rub against each other, which creates particles. These particles are then entrained into the flow path and contaminate the chamber. The particles remaining in the flow path may be entrained into the processing gas flow which contaminates a substrate during deposition processes. Particle contamination of the substrate reduces yield (para. 3). The gas diffuser assembly 164 as described herein substantially eliminates particle formation as well as other problems experienced with conventional gas diffusion apparatus. Stresses that may cause rubbing between parts are significantly reduced in the gas diffuser assembly 164 as described herein as compared to conventional gas diffusion apparatus (para. 56). Therefore, it is known in the art of CVD deposition to shape a hub of the gas distribution device to be dome-shaped and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include wherein the incoming gas diversion hub is substantially dome-shaped because US’726 teaches that it is known in the art of CVD deposition to shape a hub of the gas distribution device to be dome-shaped and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesh et al. US 2005/0199184 (US’184) in view of Lau et al. US 2020/0165726 (US’726).

Regarding claims 11 and 13, US’184 teaches a gas distributor distributes a gas across a surface of a CVD processing chamber for processing semiconductor substrates (abstract, para. 2). US’184 further teaches a remote plasma generator and a gas distributor (directional-flow) 20 which supplies a remote plasma cleaning gas to the processing chamber (para. 31-36 see fig. 5) (a directional-flow device to distribute an incoming-gas flow). As illustrated in FIGS. 1 and 2, comprises a hub 22 (a gas diversion hub having a top surface) having a first end 24 that fits in a cavity 26 of a chamber wall 30. The hub 22 has a gas inlet 32 for receiving gas and a gas outlet 34 for distributing the received gas across different surfaces inside a chamber (para. 20). The gas distributor 20 also comprises a first set of vanes 74 that extend outward from the hub 22 along the first surface 58 of the baffle 56. The first vanes 74, in combination with the baffle 56, direct a portion 59 of the flow of gas from the terminus 46 of the first channels 36 outward from the hub 22 and across chamber surfaces (a plurality of ramped gas-diversion areas intersecting the top surface of the gas diversion hub and arranged around the gas diversion hub). In one version, the each first vane 74 comprises an arcuate plate 76 that curves outward from the hub 22 to a perimeter 78 of the baffle 56. In one embodiment of this version, the arcuate plates 76 taper as they extend outward from the hub 22. The arcuate plates 76, as seen from a top view such as FIG. 3a, are equal members of a symmetric pattern, for example, a spiral pattern. The spiral pattern of the arcuate plates 76 imparts an outward, swirling directional motion to the flow 59 of a gas, such as a cleaning gas, across the chamber surfaces (wherein each of the plurality of ramped gas-diversion areas comprises a first section connected to the top surface of the gas diversion hub and a second section connected to the first section). The swirling gas pattern provides better cleaning of chamber surfaces by allowing the gas to distribute more uniformly across these surfaces and reduces stagnant gas regions. Uniformly distributed cleaning gas more effectively cleans the chamber surfaces by providing a gas flow path that by circulating removes stagnant gas from regions such as corners and crevices in the chamber (para. 25). Therefore, US’184 teaches a directional-flow device to distribute an incoming-gas flow, the directional-flow device comprising: a gas diversion hub having a top surface; a plurality of ramped gas-diversion areas intersecting the top surface of the gas diversion hub and arranged around the gas diversion hub, wherein each of the plurality of ramped gas-diversion areas comprises a first section connected to the top surface of the gas diversion hub and a second section connected to the first section, wherein the first section has a concave geometry.

US’184 does not teach the gas diversion hub having a top surface with a convex geometry and wherein the first section has a concave geometry, with regard to claim 11 and wherein the second section is sloped linearly downwards from the first section, with regard to claim 13.

However, US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different geometries of the individual areas and vanes tailored to the type of cleaning gas or the composition and location of residues to be cleaned.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’184 to include wherein the first section has a concave geometry, with regard to claim 11 and wherein the second section is sloped linearly downwards from the first section, with regard to claim 13 because US’184 teaches that the gas distributor can be modified to include different geometries of the individual areas and vanes tailored to the type of cleaning gas or the composition and location of residues to be cleaned and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

US’184 does not teach the gas diversion hub having a top surface with a convex geometry.

US’726 teaches apparatus and methods for a gas diffuser assembly for a vacuum chamber used for CVD deposition, the gas diffuser assembly comprising a mounting plate, the mounting plate comprising a hub, a plurality of curved spokes extending from the hub in a radial direction (abstract, para. 23). US’726 further teaches the mounting plate 500 is similar to the mounting plate 400 with the following exceptions. The hub 215 of the mounting plate 500 includes a rounded surface 505 (shown in FIG. 5B) (para. 51). the thermal cycling causes portions of the gas path to expand or contract at different rates. The differential expansion between adjacent parts causes the parts to rub against each other, which creates particles. These particles are then entrained into the flow path and contaminate the chamber. The particles remaining in the flow path may be entrained into the processing gas flow which contaminates a substrate during deposition processes. Particle contamination of the substrate reduces yield (para. 3). The gas diffuser assembly 164 as described herein substantially eliminates particle formation as well as other problems experienced with conventional gas diffusion apparatus. Stresses that may cause rubbing between parts are significantly reduced in the gas diffuser assembly 164 as described herein as compared to conventional gas diffusion apparatus (para. 56). Therefore, it is known in the art of CVD deposition to shape a hub of the gas distribution device to be dome-shaped and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include the gas diversion hub having a top surface with a convex geometry because US’726 teaches that it is known in the art of CVD deposition to shape a hub of the gas distribution device to be a convex geometry and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Regarding claim 12, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 11. US’184 further teaches wherein the directional- flow device comprises four ramped gas-diversion areas (see figs. 1-3).

Regarding claim 14, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 11. US’184 further teaches a plurality of raised walls that separate the plurality of ramped gas-diversion areas from each other (see figs. 1-2)

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesh et al. US 2005/0199184 (US’184) in view of Cho et al. US 2016/0160349 (US’349).

Regarding claims 15 and 16, US’184 teaches a gas distributor distributes a gas across a surface of a CVD processing chamber for processing semiconductor substrates (abstract, para. 2). US’184 further teaches a remote plasma generator and a gas distributor (directional-flow) 20 which supplies a remote plasma cleaning gas to the processing chamber (para. 31-36 see fig. 5) (a remote-plasma clean (RPC) directional-flow device). As illustrated in FIGS. 1 and 2, comprises a hub 22 (incoming cleaning-gas diversion hub) having a first end 24 that fits in a cavity 26 of a chamber wall 30. The hub 22 has a gas inlet 32 for receiving gas and a gas outlet 34 for distributing the received gas across different surfaces inside a chamber (para. 20) (an incoming cleaning-gas diversion hub configured to receive at least the radical species from the RPC reactor and distribute at least the radical species substantially-uniformly to each of the plurality of ramped gas-diversion areas). The gas distributor 20 also comprises a first set of vanes 74 that extend outward from the hub 22 along the first surface 58 of the baffle 56. The first vanes 74, in combination with the baffle 56, direct a portion 59 of the flow of gas from the terminus 46 of the first channels 36 outward from the hub 22 and across chamber surfaces (ramped gas-diversion areas). In one version, the each first vane 74 comprises an arcuate plate 76 that curves outward from the hub 22 to a perimeter 78 of the baffle 56. In one embodiment of this version, the arcuate plates 76 taper as they extend outward from the hub 22. The arcuate plates 76, as seen from a top view such as FIG. 3a, are equal members of a symmetric pattern, for example, a spiral pattern. The spiral pattern of the arcuate plates 76 imparts an outward, swirling directional motion to the flow 59 of a gas, such as a cleaning gas, across the chamber surfaces (a plurality of ramped gas-diversion areas, respective ones of the plurality of ramped gas- diversion areas being configured to direct at least radical species generated by an RPC reactor to a process chamber). The swirling gas pattern provides better cleaning of chamber surfaces by allowing the gas to distribute more uniformly across these surfaces and reduces stagnant gas regions. Uniformly distributed cleaning gas more effectively cleans the chamber surfaces by providing a gas flow path that by circulating removes stagnant gas from regions such as corners and crevices in the chamber (para. 25). Therefore, US’184 teaches a remote-plasma clean (RPC) directional-flow device, comprising: a plurality of ramped gas-diversion areas, respective ones of the plurality of ramped gas- diversion areas being configured to direct at least radical species generated by an RPC reactor to a process chamber; and an incoming cleaning-gas diversion hub configured to receive at least the radical species from the RPC reactor and distribute at least the radical species substantially-uniformly to each of the plurality of ramped gas-diversion areas.

US’184 does not teach the ramped gas-diversion areas configured to direct the radical species to a separate one of a plurality of processing stations within a multi-station process chamber, a multi-ribbed wall separating each of the ramped gas-diversion areas, with regard to claim 15 and wherein a number of the plurality of ramped gas-diversion areas is equal to or greater than a number of the plurality of processing stations, with regard to claim 16.

US’349 teaches a chemical vapor deposition (CVD) apparatus and a method of manufacturing a light-emitting diode (LED) device using the same (para. 2). US’349 teaches a configuration of a CVD apparatus that includes multiple processing stations provided in a processing chamber with a gas supply provided at the center of the processing chamber to distribute gases to all the processing stations (para 42-45, see fig. 4-8) (a multi-station process chamber having a plurality of processing stations). Therefore, it is known in the art of CVD deposition to provide a multi-station processing chamber to process several substrate simultaneously. US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different curvature or symmetry which would result is a different shape and number of vanes be tailored to the location of residues to be cleaned. As a result, modifying the number and shape of vanes of US’349 to accommodate a larger chamber that can process several substrate simultaneously, would include the ramped gas-diversion areas configured to direct the radical species generated to a separate one of the plurality of processing stations within the multi-station process chamber, the plurality of ramped gas-diversion areas being equal to or greater than a number of the plurality of processing stations in order to achieve the desired distribution of cleaning gases.

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’184 to include the ramped gas-diversion areas configured to direct the radical species to with regard to claim 15 and wherein a number of the plurality of ramped gas-diversion areas is equal to or greater than a number of the plurality of processing stations, with regard to claim 16 because US’349 teaches the configuration enables several substrates to be processed simultaneously and US’184 teaches that the gas distributor can be modified to include different curvature or symmetry tailored to the location of residues to be cleaned. 

US’184 does not teach a multi-ribbed wall separating each of the ramped gas-diversion areas.

However, US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different curvature or symmetry which would result is a different shape and number of vanes be tailored to the location of residues to be cleaned. As a result, changing the shape of the features of the gas distributor as recited in claims 4-6 would be obvious variations to achieve optimal distribution of cleaning gases to all parts of the processing chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include a multi-ribbed wall separating each of the ramped gas-diversion areas because US’184 teaches that the gas distributor can be modified to include different curvature or symmetry tailored to the location of residues to be cleaned and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Regarding claim 17, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 15. 

The modified apparatus of US’184 does not teach a plurality of channels, each of the plurality of channels located between portions of the multi-ribbed wall, wherein the plurality of channels are configured to direct at least the radical species generated by the RPC reactor, wherein a number of the channels is equal to or greater than a number of the plurality of processing stations.

However, US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different curvature or symmetry which would result is a different shape and number of vanes be tailored to the location of residues to be cleaned. As a result, changing the shape of the features of the gas distributor as recited in claims 4-6 would be obvious variations to achieve optimal distribution of cleaning gases to all parts of the processing chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include a plurality of channels, each of the plurality of channels located between portions of the multi-ribbed wall, wherein the plurality of channels are configured to direct at least the radical species generated by the RPC reactor, wherein a number of the channels is equal to or greater than a number of the plurality of processing stations because US’184 teaches that the gas distributor can be modified to include different curvature or symmetry tailored to the location of residues to be cleaned and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Regarding claims 19-20, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 15. 

The modified apparatus of US’184 does not teach wherein the RPC directional-flow device is positioned within the multi-station process chamber to direct at least the radical species above each of multiple gas-distribution showerheads in the multi-station process chamber, with regard to claim 19, wherein the RPC directional-flow device is positioned within the multi-station process chamber to direct at least the radical species between each of multiple gas-distribution showerheads and respective multiple substrate pedestals in the multi-station process chamber, with regard to claim 20.

However, US’349 further teaches the CVD apparatus 500 of FIG. 9 is substantially similar to the CVD apparatus 100 of FIG. 1, except for a gas supply unit 23-1. Therefore, the description provided above with reference to FIG. 1 is briefly provided may be omitted. The CVD apparatus 500 includes the vertical gas supply unit 23-1 configured to supply a process gas from an upper portion to a lower portion of a chamber 1. The vertical gas supply unit 23-1 may be a shower head. The vertical gas supply unit 23-1 may include a gas distribution unit 45 having a predetermined space on the chamber 1, and a gas exhaust (para. 70-71). The position of the directional flow device with respect to a shower head can be chosen to be above or below the shower head since the gas distribution device is used to distribute cleaning gas and/or process gases and the shower head is used to distribute process gases.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include wherein the RPC directional-flow device is positioned within the multi-station process chamber to direct at least the radical species above each of multiple gas-distribution showerheads in the multi-station process chamber, with regard to claim 19, wherein the RPC directional-flow device is positioned within the multi-station process chamber to direct at least the radical species between each of multiple gas-distribution showerheads and respective multiple substrate pedestals in the multi-station process chamber, with regard to claim 20 because US’349 teaches showerheads are known to be used in a CVD deposition apparatus and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 21, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 15. The modified apparatus of US’184 further teaches that the flow device is positioned to allow the radical species to reach all portions of the processing chamber as discussed above, which would include below each of multiple substrate pedestals, which reads on wherein the RPC directional-flow device is positioned within the multi-station process chamber to direct at least the radical species below each of multiple substrate pedestals in the multi-station process chamber.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US’184 in view of US’349 as applied to claim 15 above, and further in view of Lau et al. US 2020/0165726 (US’726).

Regarding claim 18, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 15. 

The modified apparatus of US’184 does not teach wherein the incoming cleaning-gas diversion hub is substantially dome-shaped.

US’726 teaches apparatus and methods for a gas diffuser assembly for a vacuum chamber used for CVD deposition, the gas diffuser assembly comprising a mounting plate, the mounting plate comprising a hub, a plurality of curved spokes extending from the hub in a radial direction (abstract, para. 23). US’726 further teaches the mounting plate 500 is similar to the mounting plate 400 with the following exceptions. The hub 215 of the mounting plate 500 includes a rounded surface 505 (shown in FIG. 5B) (para. 51). the thermal cycling causes portions of the gas path to expand or contract at different rates. The differential expansion between adjacent parts causes the parts to rub against each other, which creates particles. These particles are then entrained into the flow path and contaminate the chamber. The particles remaining in the flow path may be entrained into the processing gas flow which contaminates a substrate during deposition processes. Particle contamination of the substrate reduces yield (para. 3). The gas diffuser assembly 164 as described herein substantially eliminates particle formation as well as other problems experienced with conventional gas diffusion apparatus. Stresses that may cause rubbing between parts are significantly reduced in the gas diffuser assembly 164 as described herein as compared to conventional gas diffusion apparatus (para. 56). Therefore, it is known in the art of CVD deposition to shape a hub of the gas distribution device to be dome-shaped and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include wherein the incoming cleaning-gas diversion hub is substantially dome-shaped because US’726 teaches that it is known in the art of CVD deposition to shape a hub of the gas distribution device to be dome-shaped and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesh et al. US 2005/0199184 (US’184) in view of Lau et al. US 2020/0165726 (US’726)

Regarding claims 22-24, US’184 teaches a gas distributor distributes a gas across a surface of a CVD processing chamber for processing semiconductor substrates (abstract, para. 2). US’184 further teaches a remote plasma generator and a gas distributor (a gas directional-flow device) 20 which supplies a remote plasma cleaning gas to the processing chamber (para. 31-36 see fig. 5) (an apparatus for use in semiconductor processing, the apparatus comprising: a gas directional-flow device). As illustrated in FIGS. 1 and 2, comprises a hub 22 (a gas diversion hub having a top surface) having a first end 24 that fits in a cavity 26 of a chamber wall 30. The hub 22 has a gas inlet 32 for receiving gas and a gas outlet 34 for distributing the received gas across different surfaces inside a chamber (para. 20). The gas distributor 20 also comprises a first set of vanes 74 that extend outward from the hub 22 along the first surface 58 of the baffle 56. The first vanes 74, in combination with the baffle 56, direct a portion 59 of the flow of gas from the terminus 46 of the first channels 36 outward from the hub 22 and across chamber surfaces (ramped gas diversion areas). In one version, the each first vane 74 comprises an arcuate plate 76 that curves outward from the hub 22 to a perimeter 78 of the baffle 56. In one embodiment of this version, the arcuate plates 76 taper as they extend outward from the hub 22. The arcuate plates 76, as seen from a top view such as FIG. 3a, are equal members of a symmetric pattern, for example, a spiral pattern. The spiral pattern of the arcuate plates 76 imparts an outward, swirling directional motion to the flow 59 of a gas, such as a cleaning gas, across the chamber surfaces (a plurality of ramped gas diversion areas intersecting the curved top surface and symmetrically arranged about the gas diversion hub, wherein each of the plurality of ramped gas diversion areas comprises a first section connected to the curved top surface and a second section connected to the first section). The swirling gas pattern provides better cleaning of chamber surfaces by allowing the gas to distribute more uniformly across these surfaces and reduces stagnant gas regions. Uniformly distributed cleaning gas more effectively cleans the chamber surfaces by providing a gas flow path that by circulating removes stagnant gas from regions such as corners and crevices in the chamber (para. 25). Therefore, US’184 teaches an apparatus for use in semiconductor processing, the apparatus comprising: a gas directional-flow device comprising: a gas diversion hub having a top surface; and a plurality of ramped gas diversion areas intersecting the curved top surface and symmetrically arranged about the gas diversion hub, wherein each of the plurality of ramped gas diversion areas comprises a first section connected to the curved top surface and a second section connected to the first section.

US’184 does not teach the gas diversion hub having a curved top surface and wherein the first section is sloped downwards in a first profile from the curved top surface towards an outer periphery of the gas directional-flow device, wherein the second section is sloped downwards in a second profile different than the first profile, wherein the first profile is a non-linear profile, with regard to claim 22, wherein the second profile is a linear profile, with regard to claim 23 and wherein the curved top surface is substantially dome-shaped, with regard to claim 24.

However, US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different geometries of the individual areas and vanes tailored to the type of cleaning gas or the composition and location of residues to be cleaned.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’184 to include wherein the first section is sloped downwards in a first profile from the curved top surface towards an outer periphery of the gas directional-flow device, wherein the second section is sloped downwards in a second profile different than the first profile, wherein the first profile is a non-linear profile with regard to claim 22 and wherein the second profile is a linear profile, with regard to claim 23 because US’184 teaches that the gas distributor can be modified to include different geometries of the individual areas and vanes tailored to the type of cleaning gas or the composition and location of residues to be cleaned and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

US’184 does not teach the gas diversion hub having a curved top surface, with regard to claim 22 and wherein the curved top surface is substantially dome-shaped, with regard to claim 24.

US’726 teaches apparatus and methods for a gas diffuser assembly for a vacuum chamber used for CVD deposition, the gas diffuser assembly comprising a mounting plate, the mounting plate comprising a hub, a plurality of curved spokes extending from the hub in a radial direction (abstract, para. 23). US’726 further teaches the mounting plate 500 is similar to the mounting plate 400 with the following exceptions. The hub 215 of the mounting plate 500 includes a rounded surface 505 (shown in FIG. 5B) (para. 51). the thermal cycling causes portions of the gas path to expand or contract at different rates. The differential expansion between adjacent parts causes the parts to rub against each other, which creates particles. These particles are then entrained into the flow path and contaminate the chamber. The particles remaining in the flow path may be entrained into the processing gas flow which contaminates a substrate during deposition processes. Particle contamination of the substrate reduces yield (para. 3). The gas diffuser assembly 164 as described herein substantially eliminates particle formation as well as other problems experienced with conventional gas diffusion apparatus. Stresses that may cause rubbing between parts are significantly reduced in the gas diffuser assembly 164 as described herein as compared to conventional gas diffusion apparatus (para. 56). Therefore, it is known in the art of CVD deposition to shape a hub of the gas distribution device to be dome-shaped and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’184 to include the gas diversion hub having a curved top surface, with regard to claim 22 and wherein the curved top surface is substantially dome-shaped, with regard to claim 24 surface because US’726 teaches that it is known in the art of CVD deposition to shape a hub of the gas distribution device to be a convex geometry and that the shape can contribute to reducing rubbing of chamber parts to reduce contamination of the chamber when process gases are passed over the surface of the gas distribute device and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Regarding claim 25-28 and 30, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 22. The modified apparatus of US’184 further teaches wherein the curved top surface has a convex geometry, as discussed above.

The modified apparatus of US’184 does not teach the first profile of the first section has a concave geometry, with regard to claim 25, wherein an initial slope of the first profile adjacent to the curved top surface of gas diversion hub is steeper than a terminal slope of the first profile adjacent to the second section of the ramped gas diversion areas, with regard to claim 26, wherein the second section of the ramped gas diversion area defines an exit-ramp area having an exit-ramp slope, wherein the exit- ramp slope is steeper than the terminal slope of the first profile, with regard to claim 27, wherein the exit-ramp slope has an angle of approximately 16.7, with regard to claim 28, wherein the second section of the ramped gas diversion area defines an exit-ramp area, the exit-ramp area being narrower in width than a terminal end of the first section, with regard to claim 30.

However, US’184 further teaches other embodiments of the first vanes 74 may comprise an arrangement of the arcuate plates 76 into a different pattern, which would impart a different directionality to the flow 59 of the cleaning gas across chamber surfaces. Alternate patterns could comprise a different type of curvature or symmetry and could be tailored to the type of cleaning gas or the composition and location of residues to be cleaned (para. 25). Therefore, US’184 teaches that the gas distributor can be modified to include different geometries of the individual areas and vanes tailored to the type of cleaning gas or the composition and location of residues to be cleaned.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’184 to include the first profile of the first section has a concave geometry, with regard to claim 25, wherein an initial slope of the first profile adjacent to the curved top surface of gas diversion hub is steeper than a terminal slope of the first profile adjacent to the second section of the ramped gas diversion areas, with regard to claim 26, wherein the second section of the ramped gas diversion area defines an exit-ramp area having an exit-ramp slope, wherein the exit- ramp slope is steeper than the terminal slope of the first profile, with regard to claim 27, wherein the exit-ramp slope has an angle of approximately 16.7, with regard to claim 28, wherein the second section of the ramped gas diversion area defines an exit-ramp area, the exit-ramp area being narrower in width than a terminal end of the first section, with regard to claim 30because US’184 teaches that the gas distributor can be modified to include different geometries of the individual areas and vanes tailored to the type of cleaning gas or the composition and location of residues to be cleaned and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 .IV. (B).

Regarding claim 29, the modified apparatus of US’184 teaches the semiconductor processing apparatus of claim 22. US’184 further teaches wherein the first section expands in width from the curved top surface to the second section (see figs. 1-3).

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713